Citation Nr: 1101832	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  02-03 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for patellofemoral osteoarthritis of the left knee.

2.  Entitlement to a disability rating greater than 10 percent 
for residuals of a fracture of the right patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 
1955.

This case comes before the Board of Veterans' Appeal (Board) on 
appeal from January 2001 and February 2005 rating decisions 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Newark, New Jersey.

In January 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of this proceeding has been associated with the claims file.

This case was previously before the Board in May 2007, September 
2008, and August 2010.  The Board is satisfied that there has 
been substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left knee disability is characterized by pain, X-ray 
findings of arthritis, a noncompensable limitation of flexion, 
and normal extension; the knee is stable.  There is no evidence 
of instability or dislocation or removal of semilunar cartilage.

2.  A right knee disability is characterized by pain, X-ray 
findings of arthritis, a noncompensable limitation of flexion, 
and normal extension; the knee is stable.  There is no evidence 
of instability or dislocation or removal of semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for patellofemoral osteoarthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5003 (2010).

2.  The criteria for a disability rating greater than 10 percent 
for residuals of a fracture of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-
connected patellofemoral osteoarthritis of the left knee and 
residuals of a fracture of the right patella are more disabling 
than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Also, VA General Counsel held in VAOPGCPREC 9-98 after 
reiterating its holding in VAOPGCPREC 23-97 that pain as a factor 
must be considered in the evaluation of a joint disability with 
arthritis and that the provisions of 38 C.F.R. § 4.59 are for 
consideration.

The Veteran's left knee disability is currently rated as 10 
percent disabling under DC 5003.  Pursuant to DC 5003, 
degenerative arthritis is to be evaluated based on the limitation 
of motion of the joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

If the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such group 
of minor joints affected by limitation of motion.  In the absence 
of limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups. A 20 
percent rating applies for X-ray evidence of involvement of two 
or more minor joint groups, with occasionally incapacitating 
exacerbations. 

Under DC 5260, a 10 percent rating is warranted for flexion 
limited to 45 degrees and a 20 percent rating is warranted for 
flexion limited to 30 degrees. Under DC 5261, a 10 percent rating 
is warranted for extension limited to 10 degrees and a 20 percent 
rating is warranted for extension limited to 15 degrees.  Plate 
II indicates that normal flexion of the knee is 140 degrees and 
normal extension of the knee is zero degrees.

Where a claimant has both limitation of flexion and limitation of 
extension of the same leg, he must be rated separately under DCs 
5260 and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  Under certain circumstances, a separate disability 
evaluation may be assigned for arthritis of the knee under DC 
5003 in addition to the rating for instability under DC 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.    

The Veteran's right knee disability is currently rated as 10 
percent disabling under DC 5257.  Pursuant to DC 5257 other 
impairment of the knee is rated as follows: 10 percent for slight 
recurrent subluxation or lateral instability; 20 percent for 
moderate recurrent subluxation or lateral instability; and 30 
percent for severe recurrent subluxation or lateral instability.  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  See 38 C.F.R. § 
4.6.

Evidence relevant to the current level of severity of the 
Veteran's right and left knee disabilities includes VA 
examination reports dated in February 2000, September 2000, July 
2003, July 2004, and September 2010, and various outpatient 
treatment records.

During the February 2000 VA examination, the Veteran reported 
that, during service, he fell off of a cliff sustaining a 
fracture in the right knee.  He was reportedly immobilized in a 
long leg cast.  He denied any surgery on his right knee.  

He complained of constant pain with a feeling of numbness from 
the knee downwards.  He indicated that his knee was 
intermittently stiff, had a feeling of weakness, and resulted in 
lack of endurance and easy fatigability.  Swelling was present.  
He was prescribed Celebrex.  He used a cane to walk but did not 
use crutches or a brace.  The tip of the cane showed moderate 
wear.  At the time of the examination, he was unemployed.  

Upon physical examination, the Veteran had a mild limp favoring 
the right lower extremity.  The wear pattern on the soles of his 
shoes was normal and he held a cane in his left hand.  
Examination of the knee revealed no increased heat or swelling 
but a half-inch of quadriceps hypertrophy on the right side which 
was noted 8 inches above the tibial tubercle when compared to the 
opposite side.  

Range of motion of the right knee was 0 to 110 degrees and range 
of motion of the left side was 0 to 130 degrees.  Positive 
patellofemoral grinding test was noted.  There was no joint 
effusion or increased heat.  Medial and lateral collateral 
ligaments were intact.  There was no joint line tenderness and 
tibiofemoral rotation was full.  Drawer test was negative.  The 
diagnosis was degenerative arthritis of the right knee.  

During the September 2000 VA examination, the Veteran continued 
to have trouble ambulating and used a cane intermittently.  He 
was sensitive to changes in the weather and complained of 
weakness, being easily fatigued, and instability of the knee.  He 
was currently unemployed.  

Physical examination of the right knee revealed positive 
patellofemoral grating.  There was medial and lateral joint line 
tenderness to palpation.  Range of motion of the knee was from 0 
to 120 degrees of flexion.  There was no instability of medial or 
lateral collateral ligaments.  Drawer was normal with no evidence 
of cruciate ligamentous laxity.  X-ray examination of the right 
knee demonstrated bony alignment and articular spaces to be 
anatomic.  

The examiner indicated that there was no limitation of motion or 
evidence of fatigability, incoordination, etc.  A flare-up would 
cause the additional loss of 10 degrees of both flexion and 
extension of each of the involved joints.  The diagnosis was mild 
arthritis of the right knee.  

During the July 2003 VA examination, the Veteran complained of 
bilateral knee pain.  He had trouble ambulating and used a cane 
intermittently.  He treated the pain with medication and physical 
therapy.  He reported flare-ups of pain which were alleviated by 
rest.  The examiner indicated that the Veteran did not have any 
additional limitation of function or range of motion due to these 
flare-ups.  

With regard to the affect of the Veteran's knee disability with 
regard to his usual occupation and daily activities the examiner 
indicated that there was no effect as the Veteran retired in 1980 
due to a nervous breakdown.  He previously worked as a mechanic.

Range of motion testing of the knees revealed 0 to 132 degrees 
for the right knee and 0 to 140 degrees for the left knee.  The 
examiner noted that the right knee movement was painful at the 
end of flexion; however, the examiner also noted that there was 
no additional limitation of motion due to pain, fatigue, or 
weakness except that pain was increased on repeated bending.  

There was objective evidence of painful motion but no edema, 
effusion, instability, or weakness.  There was tenderness of the 
right knee retropatellar area, the right hip posterior aspect, 
left shoulder on the bicipital groove area, and the right ankle 
submalleolar area.  There was no ankylosis.  The Veteran's gait 
was antalgic, putting more weight bearing on the left side.  
Lachman and McMurray's test were negative.  

It was noted that an X-ray examination of the right knee in 
August 2002 reported an old incomplete fracture of the right 
patella with no other abnormality.   A March 2002 X-ray of the 
bilateral knees reported mild patellofemoral osteoarthritis.  The 
diagnosis was mild patellofemoral osteoarthritis of the knees, 
right more involved than the left.  The examiner opined that the 
Veteran's left knee disability was secondary to his service-
connected right knee disability.    

During the July 2004 VA examination, the Veteran complained of 
bilateral knee pain.  He treated the pain with medication.  He 
continued to be unemployed.  Physical examination of the knees 
revealed 0 to 130 degrees of motion for the right knee and 0 to 
134 degrees of motion for the left knee.  

With regard to stability the examiner noted that medial and 
lateral collateral ligaments were intact and there was no 
mediolateral instability.  Anteroposterior was intact and 
Lachman's was negative.  Both medical and lateral meniscus was 
intact and there was no local tenderness on the medial joint.  
McMurray's test was negative.  

The examiner indicated pain in the knees was exhibited at the end 
of flexion.  Five repeated movements of the knee increased pain 
to 60 percent and mild increased of weakness and lack of 
endurance.  There was no increased fatigue upon repetitive 
motion.  There was mild loss of range of motion due to repeated 
movement.  The examiner indicated that there was also objective 
evidence of painful motion.  Particularly, there was edema and 
effusion.  

There was no instability.  There was mild weakness and tenderness 
of the left knee anterior aspect.  The Veteran's gait was 
reportedly antalgic and he put minimum weight on the left side.  
There was no ankylosis.  It was reported that X-ray examination 
done in May 2004 reported mild osteoarthritis of the left tibial 
spine and small effusion.  

The diagnosis was mild osteoarthritis of the knee.  The examiner 
noted that five repeated movements of the knee increased the 
Veteran's pain by 50 percent and increased lack of endurance to 
mild.  There was no increase in weakness or fatigue and pain was 
the major functional impact.  

During the September 2010 VA examination, the Veteran complained 
of bilateral knee pain every day, left worse than the right, and 
even worse with walking.  He stated that he had difficulty going 
up or down stairs.  There was positive buckling of bilateral 
knees and no locking.  He reported that he had recently had some 
injections in both knees with some physical therapy, which 
helped, but not much.  

There were no incapacitating episodes or flare-ups.  The knee 
problems reportedly interfered with daily his daily activities as 
it limited his ability to climb stairs.  There was no 
interference with a job as he was retired and no instability.  
There was also no problem with repetitive use.  

On physical examination, there was no swelling, no cellulitis, no 
edema, no ecchymosis, and no subluxation or instability of either 
knee.  No locking of either knee was noted.  With regard to the 
right knee the Veteran was able to extend to 0 degrees and flex 
to 130 degrees.  There were no objective signs of pain but, 
rather, subjective complaints.  There was no instability to 
varus, valgus, or anterior or posterior stressing.  Patellar 
grind test was positive and McMurray's sign was negative.  Motor 
strength was 5/5 with knee flexion and extension.  

With regard to the left knee there was no swelling, no 
cellulitis, no deformities, no edema, no ecchymosis, and no 
effusion.  The Veteran was able to extend to 0 degrees and flex 
to 125 degrees.  There were no objective signs of pain but, 
rather, subjective complaints.  There was no instability to 
varus, valgus, or anterior or posterior stressing.  Patellar 
grind test was positive and McMurray's sign was negative.  Motor 
strength was 5/5 with knee flexion and extension.        

After repetitive range of motion of bilateral knees, there was no 
additional limitation of joint function due to pain, fatigue, or 
lack of endurance.  The assessment was bilateral knee 
degenerative joint disease.  

The examiner opined that the Veteran's bilateral knees impact his 
ability to work in a job requiring standing and/or walking.  He 
could do some sedentary-type work, but due to his age and his 
comorbidities, he was unable to do any type of work.  As far as 
his knees, the examiner indicated that the Veteran was unable to 
do any type of physical labor.  Sedentary-type work would be able 
to be tolerated depending on his ability to get up or down the 
stairs or walk to work.  Any distance was difficult due to his 
underlying medical conditions.  

Also of record are VA outpatient treatment records dated through 
October 2010 which show similar complaints regarding the 
bilateral knees.  

In light of the foregoing, the evidence does not support 
assignment of a disability rating greater than 10 percent for 
either knee.  The Veteran's loss of flexion to 110 degrees in the 
right knee (February 2000 VA examination) and 120 degrees in the 
left knee (September 2000 VA examination) due to complaints of 
pain does not constitute a rating higher than 10 percent under DC 
5260.  Furthermore, full extension of 0 degrees for both the 
right and left knee does not constitute compensable limitation of 
motion under DC 5261.  Thus, a 10 percent evaluation is the 
highest schedular rating the Veteran could possibly receive for 
degenerative arthritis, based on motion.

Other potentially applicable DCs that provide for evaluations in 
excess of 10 percent include 5256 (ankylosis of the knee), 5257 
(recurrent sublaxation or lateral instability), and 5258 
(dislocated semilunar cartilage).  There is no current evidence 
of ankylosis of the knee, recurrent sublaxation, lateral 
instability, or dislocated semilunar cartilage with frequent 
episodes of "locking," and effusion into the joint.  

While the Veteran complained of instability during the September 
2000 VA examination, both the July 2004 and September 2010 VA 
examination reports specifically indicate that there is no 
instability.  Also, while he was rated under DC 5257 for 
instability for of the right knee, the Board finds that this 
diagnostic code does not accurately reflect the nature of the 
right knee disability.  Thus, DC's 5256, 5257, and 5258 are not 
for application.  

The Board also finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  The February 2000, 
September 2000, July 2003, July 2004, and September 2010 VA 
examination reports show nearly normal range of motion.  

Although the July 2004 VA examiner reported increased pain by 50 
percent after five repeated movements of the knee, the Board 
finds that this pain is already reflected in the currently 
assigned 10 percent rating for each knee.  Significantly, that 
same examiner reported no instability, no increased limitations 
with flare-ups on repetitive motion, and no incoordination or 
excess fatigability on repetitive motion.  The September 2010 VA 
examiner also indicated that, after repetitive range of motion of 
bilateral knees, there was no additional limitation of joint 
function due to pain, fatigue, or lack of endurance.  

The Board has also considered the Veteran's statements that his 
disabilities are worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of these 
disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's bilateral knee disability has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports and outpatient records) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the record does not establish that the rating 
criteria are inadequate for rating the service-connected 
bilateral knee disabilities.  The competent evidence of record 
shows that the disability is primarily manifested by pain and 
some limitation of motion.  The applicable diagnostic code used 
to rate the Veteran's disability provides for ratings based on 
limitation of motion.  See DCs 5003, 5260, and 5261.  The effects 
of pain and functional impairment have been taken into account 
and are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. 202.  

Moreover, while the Veteran is not employed, the basis of his 
unemployment is psychiatric symptomatology.  Therefore, the 
effects of the Veteran's disabilities have been fully considered 
and are contemplated in the rating schedule; hence, referral for 
an extraschedular rating is not warranted at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In February 2004, June 2004, July 2004, March 2006, and November 
2009 letters, the RO stated that to establish entitlement to an 
increased evaluation for his service-connected bilateral knee 
disabilities, the evidence must show that these conditions had 
worsened enough to warrant the payment of a greater evaluation.  

In particular, the March 2006 and November 2009 letters addressed 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim pursuant to.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  These letters also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  

The January 2001 and February 2005 rating decisions explained the 
criteria for the next higher disability ratings available for the 
service-connected bilateral knee disabilities under the 
applicable diagnostic codes.  The March 2002 and January 2006 
statements of the case stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  

Moreover, the record shows that the Veteran was represented by a 
Service Organization throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on 
the record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided to 
the Veteran what was necessary to substantiate his increased 
rating claims, and as such, that he had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded him multiple physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded him the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
claims file and he has not contended otherwise.  Therefore, VA 
has substantially complied with the notice and assistance 
requirements and he is not prejudiced by a decision on the claim 
at this time.


ORDER

A disability rating greater than 10 percent for patellofemoral 
osteoarthritis of the left knee is denied.

A disability rating greater than 10 percent for residuals of a 
fracture of the right patella is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


